Citation Nr: 9922646	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  95-01 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a program of vocational rehabilitation and 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active service from August 1946 to December 
1947, and from January 1951 to June 1979.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1992 administrative 
determination of the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO) finding that the veteran 
was not entitled to a program of vocational rehabilitation as 
an employment handicap, as determined under Chapter 31 laws, 
did not exist.

The Board remanded the veteran's claim in February 1997 for 
further development. Subsequently, in April 1998, a 
counseling psychologist concluded that the veteran did have a 
serious employment handicap and was medically infeasible to 
enter a vocational rehabilitation training program.  The case 
was returned to the Board in May 1999.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities, including 
degenerative disc disease and degenerative joint disease of 
the lumbar spine with lumbar stenosis of the third and fourth 
lumbar vertebrae and fourth and fifth lumbar vertebrae, 
herniated nucleus pulposus of the fourth and fifth lumbar 
vertebrae, recurrent low back strain and sciatica of both 
lower extremities, and his nonservice connected disabilities, 
including the residuals of a fracture of the cervical spine, 
do not permit training to begin within a reasonable period; 
thus, achievement of a vocational goal is infeasible at this 
time.

2.  There is compelling medical evidence which establishes 
that achievement of a vocational goal by the veteran is 
infeasible beyond any reasonable doubt.


CONCLUSION OF LAW

The criteria for finding that achievement of the veteran's 
vocational goal is reasonably feasible for purposes of 
entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38, United States Code have not been met.  
38 U.S.C.A. §§ 3100, 3106 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 21.35, 21.53, (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will initially briefly review the historical 
record.  A review of the record shows that the veteran 
participated in the Chapter 34 educational assistance program 
during the 1980's, taking a Bar review course.  In an April 
1982 counseling report, the veteran indicated that in April 
1981 he had been found in need of vocational rehabilitation 
by the VA counseling psychologist in Baltimore.  The veteran 
was advised in April 1982 that it had been determined by the 
VA Regional Office in El Paso that he was not in need of 
vocational rehabilitation as he was employed or fully 
qualified for employment in a suitable position.  The veteran 
initiated an appeal and the Board, in a decision entered in 
January 1986, concluded that the April 1981 decision which 
concluded that he was in need of vocational rehabilitation 
training under Chapter 31, Title 38, United States Code, was 
clearly and unmistakably erroneous.  It was noted that there 
was no legal authority for the VA to assume the costs of the 
veteran's relocation to the East Coast.

The veteran's June 1989 application for vocational 
rehabilitation under Chapter 31, Title 38, United States 
Code, was denied in August 1989.  It was concluded that the 
veteran's service-connected condition did not materially 
contribute to an employment handicap which prevented him from 
training for, finding, or keeping a job consistent with his 
abilities, aptitudes, and interests.  The veteran's September 
1992 application for vocational rehabilitation under Chapter 
31, Title 38, United States Code, was initially denied in 
December 1992 as it was concluded that an employment handicap 
under Chapter 31 did not exist and, based upon the veteran's  
education, past training and work experience, he was prepared 
for reasonable and suitable employment.

Following the Board's February 1997 remand, the VA counseling 
psychologist, in April 1998, determined that the veteran had 
an impairment of employability and that his impairment was 
caused by the effects of his service-connected and 
nonservice-connected conditions.  His service-connected 
disabilities included degenerative disc disease and 
degenerative joint disease of the lumbar spine (rated 60 
percent), transurethral resection of the prostate (20 
percent), arteriosclerosis (20 percent), peripheral neuritis 
of the lower extremities (10 percent), chronic obstructive 
pulmonary disease (10 percent)  prepyloric antral ulcer (0 
percent), residuals of a fracture of the right humerus and 
clavicle (0 percent), a right ear hearing loss (0 percent), 
and residuals of a hemorrhoidectomy (0 percent).  His 
nonservice-connected disabilities included osteoarthritis of 
the elbows, an eye disorder, herpes simples, a dysthymic 
disorder, left ear hearing loss, coccidioidomycosis with left 
upper lobectomy, closed fracture of the cervical spine of C1-
C4 with cord syndrome.  It was stated in the counseling 
report that the veteran had great limitations in the 
activities of lifting, carrying, pressing, pulling, stooping, 
kneeling, crouching, climbing, prolonged standing, walking 
and turning.  It was noted that environmental factors 
aggravating the veteran's service-connected conditions 
included exposure to extreme cold, wet and humid conditions, 
vibration, cluttered and slippery floors, moving objects, 
fumes, odors, toxic conditions, poor ventilation and dust.  
Work situations that would aggravate the veteran's service-
connected condition included fast paced work, existing 
performance standards and meeting emergencies.  It was 
indicated that he was able to ambulate with a cane.

It was explained to the veteran that Chapter 31 Vocational 
Services was an employment-oriented program.  The counseling 
psychologist stated that, when the veteran was asked point 
blank whether he was able to work, he replied that he was 
not.  The veteran reportedly stated that he relied on others 
for transportation and, since he was physically restricted 
due to his numerous disabling conditions, he was certain that 
he could not compete in the job market.  He also reported 
that since his accident in April 1997 resulting in his neck 
fractures, he had difficulty remembering things.  It was 
noted that he did have collegiate training but that such 
training and other work experience had not helped him 
overcome the effects of his disabilities to the extent that 
he could return to employment.  The counseling psychologist, 
in addition to concluding that the veteran did have an 
employment handicap and because of his multiple disability 
conditions and limitations imposed by his service-connected 
disabilities, had a serious employment handicap, found that 
achievement of a vocational goal was not feasible at this 
time.

An Application for Increased Compensation Based on 
Unemployability was received from the veteran in April 1998.  
In that application the veteran indicated that he had last 
worked full time in 1982, that it was in 1982 that his 
disability had affected full time employment and that he 
become too disabled to work in April 1997.  Following a VA 
medical examination in March 1999, the examiner related that 
is was her opinion that the veteran was not able to work now 
due to his imbalance, chronic lumbar pain and cervical pain 
secondary to a cervical fracture.

In a March 1999 rating decision the veteran's claim for a 
total rating for compensation purposes based on individual 
unemployability was granted.  It was also found that basic 
eligibility for Dependents' Educational Assistance was 
established as the evidence showed that the veteran currently 
had a total service-connected disability, permanent in 
nature.

The provisions of Chapter 31 are intended to enable veterans 
with service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100.  As noted, in 
December 1992, a VA counseling psychologist initially 
determined that the veteran was not in need of Chapter 31 
entitlement as an employment handicap under Chapter 31 did 
not exist and, based upon the veteran's  education, past 
training and work experience, he was prepared for reasonable 
and suitable employment..  In April 1998, a VA counseling 
psychologist found that the veteran had an employment 
handicap and because of his multiple disability conditions 
and limitations imposed by his service-connected 
disabilities, he had a serious employment handicap, but 
entitlement to vocational rehabilitation training was denied 
based on a finding that achievement of a vocational goal was 
not feasible at that time.

At the outset, the Board concurs with the April 1998 
determination that the veteran has a serious employment 
handicap and has not been rehabilitated to the point of 
employability.  38 U.S.C.A. §§ 3101, 3106 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 21.35, 21.40, 21.51, 21.52 (1998).  Thus, 
the Board will consider the reasonable feasibility of the 
veteran's achieving a vocational goal.

In order to find that the achievement of a particular 
vocational goal is reasonably feasible, the facts must show 
that the effects of the veteran's disabilities, when 
considered in relation to his circumstances, do not prevent 
successful pursuit of a vocational rehabilitation program and 
successful employment.  38 C.F.R. §§ 21.35, 21.53(d).  The 
criteria of feasibility are: (1) a vocational goal must be 
identified; (2) the veteran's physical and mental conditions 
must permit training to begin within a reasonable period; and 
(3) the veteran must possess the necessary educational skills 
and background to pursue the goal.  38 C.F.R. § 21.53(d).  
When the VA finds that the provisions of 38 C.F.R. § 21.53(d) 
are not met, but VA has not determined that achievement of a 
vocational goal is not currently reasonably feasible, VA 
shall provide services contained in 38 C.F.R. 
§ 21.35(i)(1)(i) as appropriate.  A finding that achievement 
of a vocational goal is infeasible without a period of 
extended evaluation requires compelling evidence which 
establishes infeasibility beyond any reasonable doubt.  38 
C.F.R. § 21.53(e)(1), (2).  

As noted, three criteria must be met to show feasibility.  In 
this case, the second of the three criteria has not been met; 
that is, the Board finds that the veteran's physical 
disabilities do not permit training to begin within a 
reasonable period.  38 C.F.R. § 21.53(d).  Currently, the 
veteran's service-connected low back disability is rated as 
60 percent disabling and he has been found to be unemployable 
as a result of his several service-connected disabilities, 
which also include arteriosclerosis, peripheral neuritis of 
both lower extremities and chronic obstructive pulmonary 
disease.  He also has other physical impairments, including 
the residuals of cervical fracture.

Nevertheless, the Board finds that it is the veteran's 
degenerative disc disease and degenerative joint disease of 
the lumbar spine with lumbar stenosis of the third and fourth 
lumbar vertebrae and fourth and fifth lumbar vertebrae, 
herniated nucleus pulposus of the fourth and fifth lumbar 
vertebrae, recurrent low back strain and sciatica of both 
lower extremities, in particular, which does not currently 
permit training to begin within a reasonable period.  The 
Board observes that the veteran's examining physician, in a 
March 1999 report, indicated that the veteran was currently 
unable to work, a conclusion reached by both the counseling 
psychologist and by the veteran himself, as indicated in both 
the April 1998 counseling report and in the veteran's 
Application for Increased Compensation Based on 
Unemployability.  In March 1999 it was found by the RO that 
the veteran's unemployability as the result of his service-
connected disabilities was permanent.  

In sum, although the Board appreciates that the veteran wants 
to be trained for employment, his low back disability is of 
such severity that it currently prevents him from 
successfully pursuing a vocational rehabilitation program and 
successful employment.  In light of the Board's extensive 
review of the medical evidence to include several recent 
hospitalizations, including in April and May 1997 and from 
August 1998 to November 1998, the Board finds that the 
medical evidence establishes that the veteran is currently 
unable to handle the physical stresses of any employment due 
to conditions which continue to deteriorate.

Accordingly, the Board finds that the veteran's service-
connected low back disability as well as cervical spine 
disability do not permit training to begin within a 
reasonable period; thus, achievement of a vocational goal is 
infeasible at this time.  38 C.F.R. § 21.53(d).  

As noted, when the VA finds that the provisions of 38 C.F.R. 
§ 21.53(d) are not met, but the VA has not determined that 
achievement of a vocational goal is not currently reasonably 
feasible, VA shall provide services contained in 38 C.F.R. 
§ 21.35(i)(1)(i) as appropriate.  However, in this case, it 
has been determined by the VA counseling psychologist, and 
the Board that achievement of a vocational goal is not 
currently reasonably feasible.  In addition, as noted above, 
a finding that achievement of a vocational goal is infeasible 
without a period of extended evaluation requires compelling 
evidence which establishes infeasibility beyond any 
reasonable doubt.  

In this regard, even though a period of extended evaluation 
has not occurred, the Board finds that there also is 
compelling evidence which establishes the infeasibility of 
achievement of a vocational goal by the veteran beyond any 
reasonable doubt.  The medical evidence establishes that the 
veteran's numerous disabilities are currently incapacitating.  
The evidence shows that the veteran experiences great 
limitations in the activities of lifting, carrying, pressing, 
pulling, stooping, kneeling, crouching, climbing, prolonged 
standing, walking and turning; it is readily apparent that he 
is unable to endure any stresses that training or employment 
might place on him at this time without posing a threat to 
his personal well-being.  As such, the Board finds that there 
is compelling medical evidence which establishes that 
achievement of a vocational goal by the veteran is infeasible 
beyond any reasonable doubt.  

In light of the foregoing, the Board concludes that the 
criteria for finding that achievement of the veteran's 
vocational goal is reasonably feasible for purposes of 
entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38, United States Code have not been met.


ORDER

Entitlement to a program of vocational rehabilitation and 
training under the terms and conditions of Chapter 31, Title 
38, United States Code is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

